ITEMID: 001-71347
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SHEVCHENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Violation of P1-1;Remainder inadmissible;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Zoryana Bortnovska
TEXT: 4. The applicant, Ms Valentyna Tymofiyivna Shevchenko, is a Ukrainian national who was born on 23 February 1970 and lives in Odessa, Ukraine.
5. In October 1999 the applicant instituted proceedings in the Zarichny District Court of Sumy (the “Zarichny Court”) against the Department of Education of the Sumy Municipal Council (Department), seeking the recovery of unpaid salary.
6. On 15 November 1999 the Zarichny Court allowed her claims and ordered the Department to pay the applicant UAH 1,181.71 in compensation. On 19 January and 28 January 2000, the Department paid the applicant UAH 199.39 in execution of the judgment.
7. On 1 February 2000 the applicant instituted proceedings in the Zarichny Court against the State Bailiffs’ Service of Sumy, seeking the full execution of the judgment of 15 November 1999. She also sought a declaration of unlawfulness as to the actions of the Bailiffs’ Service in deciding to join the pending writs of execution against the Department.
8. On 9 March 2000 the Zarichny Court rejected her claims as unsubstantiated. In particular the court found that the judgment of 15 November 1999 could not be fully executed due to the lack of funds of the Department.
9. On 19 April 2000 the Sumy Regional Court (the “Sumy Court”) rejected the applicant’s cassation appeal against the decision of 9 March 2000.
10. The applicant’s complaints with a view to instituting supervisory proceedings, lodged with the President of the Sumy Court, were rejected on 11 May 2000 as being unsubstantiated.
11. On 15 June 2000 the Zarichny Bailiffs’ Service informed the applicant that there were 1,152 pending writs of execution that had been issued against the Department for a total sum of UAH 348,529.80. It also informed the applicant that insufficient funds were available to execute the decision. The applicant was invited to accept UAH 74 in execution of the judgment.
12. On 21 August 2000 the Deputy President of the Sumy Court lodged a protest with the Presidium of that court against the judgment of 9 March 2000 of the Zarichny Court. On 4 September 2000 the Presidium of the Sumy Court quashed the decisions of 9 April and 19 April 2000 and remitted the case for fresh consideration.
13. During 2000 the applicant received UAH 411.38 as a result of enforcement measures of the State Bailiffs.
14. On 1 February 2001 the Zarichny Court rejected the applicant’s claims as being unsubstantiated. On 23 February 2001 the Sumy Court upheld that decision. In particular, it held that, if there are a number of execution proceedings pending against the same legal entity, these proceedings can be joined (зведене виконавче провадження). It also informed the applicant that the partial enforcement of judgments authorised by the Bailiffs’ Service was lawful.
15. At the time of lodging the application, the debt owed to the applicant amounted to UAH 770.33.
16. On 8 August 2001 the enforcement proceedings were terminated due to the Department’s lack of funds.
17. On 5 October 2003 the applicant informed the Court that the judgment given in her favour remained unenforced.
18. On 15 March 2004 the applicant informed the Court that she had received the full amount of the debt due to her. She also confirmed that she had received an additional sum of UAH 500 in compensation. On 17 May 2004 the Government informed the Court that the judgment had been enforced in full.
19. The relevant domestic law is set out in the judgment of 27 July 2004 in the case of Romashov v. Ukraine (no. 67534/01, §§ 16-19).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
